DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element (6) of figure 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show figure 4 with a curve c having a peak intensity at 6.7 ppm, a curve b having a peak intensity at 16.3 ppm, and a curve a having a peak intensity at 0 ppm.as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Status

This office action is in response to the amendment and remarks submitted 7/6/2022.

Claim 1 and 8 has been amended; support for claims 1 and 8 is found in the figure 1 and [0040] of the instant application. 
Claims 8-14 being withdrawn
Claims 1-14 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (US2015/0287989A1), in view of Iriyama et al. (US2011/0244328A1). 
	As to claim 1, Hirose discloses a negative electrode for a secondary battery comprising: a negative electrode active material layer including at least a silicon-based active material and a binder [Abstract]; and a negative electrode current collector (negative-electrode current collector (11), [0090]),
	Hirose discloses the silicon based active material Silicon Oxide (SiO.sub.x) [Abstract] and further teaches the silicon active material preferably contains at least one of Li.sub.2SiO.sub.3 and Li.sub.4SiO.sub.4 in an interior [0050] but does explicitly teach lithium.
	In the same field of endeavor Iriyama discloses a negative electrode of a secondary battery with an active material of silicon oxide and further teaches, (see…the Silicon oxide particles are considered to be microscopically a mixture of microcrystals of both elemental silicon (Si) and silicon dioxide (SiO.sub.2) [0014]… Here, the aggregated Si is deposited as microcrystals on the surfaces and in the interiors of the silicon oxide particles [0015]… deposited Si microcrystals, react with Li to form an amorphous lithium silicon (Li--Si) alloy. [0015]
	Therefore, the effect that the decrease in the capacity of the secondary battery accompanying the repetition of charge and discharge becomes smaller can be obtained. [0017].
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirose to incorporate the lithium of Iriyama to improve cycle characteristics.
 	and island-shaped lithium carbonate forming a closed boundary being distributed in the amorphous region. (see… silicon active material composed of SiO.sub.x at least partially coated with lithium carbonate [0088] … lithium carbonate portion may have an island shape [0097]). Whereby the island-shaped lithium carbonate, forming a closed boundary, partially coating the silicon-based active material would be distributed in the amorphous lithium silicon (Li--Si) alloy region.


	As to claim 7, the rejection of claim 1 is incorporated, Hirose disclose  a secondary battery comprising at least: a positive electrode; a negative electrode [0164]; and an electrolyte [0178], the negative electrode being the negative electrode for a secondary battery described in claim 1 [0178].

	As to claim 2, Hirose discloses an island-shaped lithium carbon and further discloses the carbon active material in the negative electrode active material layer preferably has a size equal or more than that of the silicon active material. The negative electrode, including the expandable and shrinkable silicon active material having a size equal to or less than that of the carbon active material, enables the layer using these materials to be prevented from breaking.[0234] Whereby adjusting the size of the carbon active material prevents electrode damage.
	The CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. MPEP 2144.05 11 B

	As to claim 3, modified Hirose discloses negative electrode active material comprising; silicon with an amorphous region, and lithium and island-shaped lithium carbonate within the amorphous region.
	In this respect, MPEP 2112 sets forth the following: 
structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
	When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
	"Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	
	As to claim 4, Hirose discloses a secondary battery with a negative electrode with silicon active material and the SiO.sub.2 region was doped with lithium [0235] but does not explicitly teach the silicon-based active material has a lithium predoping quantity of 2.3 mols (per silicon) or less.
	In the same field of endeavor Iriyama discloses a secondary battery with a negative electrode with silicon active material and further teaches the doping amount of Li by the electrochemical means after the heating of the silicon oxide particles is preferably in the range of 1.4 mol to 3.8 mol with respect to 1 mol of silicon in the silicon oxide particles [0021].
	Here, when the doping amount of Li is less than 1.4 mol, the formation of an amorphous Li--Si alloy by the Si microcrystals deposited on the surfaces of the silicon oxide particles and Li does not proceed sufficiently, and therefore, phase transition to Li.sub.7Si.sub.2 crystals is also insufficient. Therefore, the structure comprising a plurality of protrusions is hardly formed on the surfaces of the silicon oxide particles. On the other hand, when the doping amount of Li is more than 3.8 mol, the formation of the structure comprising protrusions on the surfaces of the silicon oxide particles is promoted, and the height of the protrusions is high, and cracks may proceed even into the interiors of the particles. In this case, pulverization due to the fracture of the particles is promoted. [0021].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirose to incorporate the doping ranges of lriyama to promote the formation of an amorphous Li-Si alloy and prevent cracks may proceed even into the interiors of the particles. 
	It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2331.02]).

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. (US2015/0287989A1), in view of Iriyama et al. (US2011/0244328A1) and as evidenced by Loaiza et al. (Journal of Materials Chemistry A Issue 24 2017).

	As to claim 5, Hirose discloses a negative electrode with silicon active material but is silent on the silicon active material including Li15Si4.
	Loaiza discloses a negative electrode with silicon active material [Abstract] and further teaches Silicon considered modern anode materials as they can undergo alloying reactions with lithium while delivering high capacities. It has been demonstrated that silicon in its highest lithiated state can deliver up to ten times more capacity than graphite for Li15Si4 [Introduction]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirose to incorporate the lithium compound of Loaiza to increase the capacity of the electrode.

	As to claim 6, Hirose discloses a negative electrode with silicon active material and the SiO.sub.2 region was doped with lithium by the electrochemical lithium doping method [0235] but does not explicitly teach silicon-based active material has a lithium predoping quantity of 2.3 mols (per silicon) or less.
	lriyama discloses a negative electrode with silicon active material [Abstract] and further teaches lithium ions predoped into silicon with respect to 1 mol of silicon in range of 1.4 mol to 3.8 mol [0021]. 
	It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2331.02]).

Response to Arguments
Applicant’s arguments with respect to claim 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	

	Zhamu et al. (US2017/0288211A1 High capacity anode active materials for lithium ion batteries.
	Inoue et al. (US9698412B2) Negative electrode for lithium ion battery.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BART HORNSBY
Examiner
Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728